UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-8467 WESBANCO, INC. (Exact name of Registrant as specified in its charter) WEST VIRGINIA 55-0571723 (State of incorporation) (IRS Employer Identification No.) 1 Bank Plaza, Wheeling, WV 26003 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:304-234-9000 NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Larger accelerated filer¨ Accelerated filerþ Non-accelerated filer¨ Indicate by check mark whether the Registrant is a shell company as defined by Rule 12b-2 of the Exchange Act. Yes ¨ No þ As of October 31, 2007, there were 20,604,092 shares of WesBanco, Inc. common stock $2.0833 par value, outstanding. WESBANCO, INC. TABLE OF CONTENTS Item No. ITEM Page No. PART I - FINANCIAL INFORMATION 1 Financial Statements Consolidated Balance Sheets at September 30, 2007 (unaudited) and December 31, 2006 3 Consolidated Statements of Income for the three and nine months ended September 30, 2007 and 2006 (unaudited) 4 Consolidated Statements of Changes in Shareholders' Equity for the nine months ended September 30, 2007 and 2006 (unaudited) 5 Consolidated Statements of Cash Flows for the nine months ended June 30, 2007 and 2006 (unaudited) 6 Notes to Consolidated Financial Statements 7 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 3 Quantitative and Qualitative Disclosures About Market Risk 26 4 Controls and Procedures 27 PART II – OTHER INFORMATION 1 Legal Proceedings 29 2 Unregistered Sales of Equity Securities andUse of Proceeds 29 6 Exhibits 30 Signatures 31 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS WESBANCO, INC. CONSOLIDATED BALANCE SHEETS September 30, December 31, (in thousands, except per share amounts) 2007 2006 (unaudited) ASSETS Cash and due from banks, including interest bearing amounts of $2,293 and $1,217, respectively $73,666 $96,605 Securities: Available-for-sale, at fair value 734,285 395,520 Held-to-maturity (fair values of $0 and $347,391, respectively) - 341,187 Total securities 734,285 736,707 Loans held for sale 4,849 3,170 Portfolio loans: Commercial 386,035 409,347 Commercial real estate 1,154,923 1,165,823 Residential real estate 814,047 896,533 Home equity 156,470 161,602 Consumer 281,125 274,908 Total portfolio loans, net of unearned income 2,792,600 2,908,213 Allowance for loan losses (31,647) (31,979) Net portfolio loans 2,760,953 2,876,234 Premises and equipment, net 68,518 67,404 Accrued interest receivable 19,753 19,180 Goodwill and other intangible assets, net 143,366 145,147 Bank-owned life insurance 84,221 82,473 Other assets 70,982 71,223 Total Assets $3,960,593 $4,098,143 LIABILITIES Deposits: Non-interest bearing demand $382,487 $401,909 Interest bearing demand 355,940 356,088 Money market accounts 384,308 354,082 Savings deposits 403,411 441,226 Certificates of deposit 1,433,906 1,442,242 Total deposits 2,960,052 2,995,547 Federal Home Loan Bank borrowings 299,269 358,907 Other short-term borrowings 160,770 202,561 Junior subordinated debt owed to unconsolidated subsidiary trusts 87,638 87,638 Total borrowings 547,677 649,106 Accrued interest payable 11,582 10,174 Other liabilities 29,976 26,441 Total Liabilities 3,549,287 3,681,268 SHAREHOLDERS' EQUITY Preferred stock, no par value; 1,000,000 shares authorized;none outstanding — — Common stock, $2.0833 par value; 50,000,000 shares authorized; 23,615,859 shares issued; outstanding: 20,628,092 shares in 2007 and 21,496,793 shares in 2006 49,200 49,200 Capital surplus 123,438 123,170 Retained earnings 332,967 316,457 Treasury stock (2,987,767 and 2,119,066 shares, respectively, at cost) (88,442) (61,855) Accumulated other comprehensive loss (fair value adjustments) (4,648) (8,863) Deferred benefits for directors and employees (1,209) (1,234) Total Shareholders' Equity 411,306 416,875 Total Liabilities and Shareholders' Equity $3,960,593 $4,098,143 See Notes to Consolidated Financial Statements. 3 WESBANCO, INC. CONSOLIDATED STATEMENTS OF INCOME For the Three Months Ended For the Nine Months Ended September 30, September 30, (unaudited, in thousands, except per share amounts) 2007 2006 2007 2006 INTEREST AND DIVIDEND INCOME Loans, including fees $ 48,560 $48,454 $145,184 $141,210 Interest and dividends on securities: Taxable 4,916 4,262 14,791 14,628 Tax-exempt 3,515 3,894 10,868 12,255 Total interest and dividends on securities 8,431 8,156 25,659 26,883 Federal funds sold 170 - 711 86 Other interest income 299 332 911 1,204 Total interest and dividend income 57,460 56,942 172,465 169,383 INTEREST EXPENSE Interest bearing demand deposits 1,151 1,031 3,398 2,554 Money market deposits 2,784 2,013 7,503 6,301 Savings deposits 1,366 1,572 4,299 4,328 Certificates of deposit 17,110 14,353 49,330 40,193 Total interest expense on deposits 22,411 18,969 64,530 53,376 Federal Home Loan Bank borrowings 3,046 3,945 9,685 13,617 Other short-term borrowings 2,215 1,895 6,456 5,656 Junior subordinated debt owed to unconsolidated subsidiary trusts 1,428 1,424 4,255 4,178 Total interest expense 29,100 26,233 84,926 76,827 NET INTEREST INCOME 28,360 30,709 87,539 92,556 Provision for credit losses 1,448 2,268 4,684 7,171 Net interest income after provision for loan losses 26,912 28,441 82,855 85,385 NON-INTEREST INCOME Trust fees 3,941 3,711 12,164 11,306 Service charges on deposits 4,683 4,437 12,997 12,413 Bank-owned life insurance 778 756 3,198 2,217 Net securities gains (losses) 22 17 739 (7,833) Net gains on sales of loans 506 449 1,221 890 Other income 2,479 2,304 8,778 10,485 Total non-interest income 12,409 11,674 39,097 29,478 NON-INTEREST EXPENSE Salaries and wages 10,607 10,142 30,975 29,974 Employee benefits 3,524 3,387 10,849 10,286 Net occupancy 2,002 1,688 5,871 5,567 Equipment 1,872 1,961 5,658 5,984 Marketing 1,331 943 3,367 3,853 Amortization of intangible assets 589 628 1,781 1,894 Restructuring expenses - - - 540 Other operating expenses 7,731 7,180 22,512 21,631 Total non-interest expense 27,656 25,929 81,013 79,729 Income before provision for income taxes 11,665 14,186 40,939 35,134 Provision for income taxes 1,902 2,632 6,934 6,735 NET INCOME $ 9,763 $11,554 $ 34,005 $28,399 EARNINGS PER SHARE Basic $ 0.47 $0.53 $ 1.62 $1.30 Diluted $ 0.47 $0.53 $ 1.62 $1.30 AVERAGE SHARES OUTSTANDING Basic 20,711,866 21,700,328 20,938,615 21,843,203 Diluted 20,732,741 21,746,255 20,979,492 21,896,265 DIVIDENDS DECLARED PER COMMON SHARE $ 0.275 $0.265 $ 0.825 $0.795 See Notes to Consolidated Financial Statements. 4 WESBANCO, INC. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY For the Nine Months Ended September 30, 2007 and 2006 Accumulated Deferred Other Benefits for (unaudited, in thousands, except Common Stock Capital Retained Treasury Comprehensive Directors & per share amounts) Shares Amount Surplus Earnings Stock Income (Loss) Employees Total Balance, January 1, 2006 21,955,359 $49,200 $122,345 $300,452 $(47,769) $(7,875) $(1,123) $415,230 Net income 28,399 28,399 Other comprehensive income 4,345 4,345 Comprehensive income 32,744 Common dividends declared ($0.795 per share) (17,341) (17,341) Treasury shares purchased (429,263) (12,800) (12,800) Treasury shares sold 25,607 (76) 640 564 Tax benefit from employee benefit plans 710 710 Recognition of stock compensation 150 150 Deferred benefits for directors – net 98 (98) - September 30, 2006 21,551,703 $49,200 $123,227 $311,510 $(59,929) $(3,530) $(1,221) $419,257 Balance, January 1, 2007 21,496,793 $49,200 $123,170 $316,457 $(61,855) $(8,863) $(1,234) $416,875 Net income 34,005 34,005 Other comprehensive income 4,215 4,215 Comprehensive income 38,220 Common dividends declared ($0.825 per share) (17,197) (17,197) Treasury shares purchased (893,398) (27,233) (27,233) Treasury shares sold 24,697 (86) 646 560 Cumulative effect of change in accounting for uncertainties in income taxes (298) (298) Tax benefit from employee benefit plans 84 84 Recognition of stock compensation 295 295 Deferred benefits for directors – net (25) 25 - September 30, 2007 20,628,092 $49,200 $123,438 $332,967 $ (88,442) $(4,648) $(1,209) $ 411,306 There was no activity in Preferred Stock during the nine months ended September 30, 2007 and 2006. See Notes to Consolidated Financial Statements. 5 WESBANCO, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, (Unaudited, in thousands) 2007 2006 OPERATING ACTIVITIES: Net income $34,005 $28,399 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 4,179 4,132 Net accretion (733) (866) Provision for credit losses 4,684 7,171 Net securities (gains) losses (739) 7,833 Net gains on sales of loans (1,221) (890) Excess tax benefits from stock-based compensation arrangements (84) (710) Deferred income taxes 196 (3,236) Increase in cash surrender value of bank-owned life insurance (1,748) (2,216) Loans originated for sale (93,137) (54,300) Proceeds from the sale of loans originated for sale 92,678 53,038 Change in: other assets and accrued interest receivable (310) 19,052 Change in: other liabilities and accrued interest payable 1,931 3,667 Other – net (243) (2,911) Net cash provided by operating activities 39,458 58,163 INVESTING ACTIVITIES: Securities available-for-sale: Proceeds from sales 26,213 197,786 Proceeds from maturities, prepayments and calls 113,991 201,228 Purchases of securities (136,190) (165,438) Securities held-to-maturity: Proceeds from maturities, prepayments and calls 6,754 43,638 Purchases of securities (200) (1,353) Sale of branches, net of cash - (14,378) Net decrease (increase) in loans 110,914 (1,778) Purchases of premises and equipment – net (5,567) (2,847) Net cash provided by investing activities 115,915 256,858 FINANCING ACTIVITIES: (Decrease) increasein deposits (35,502) 26,353 Decrease in Federal Home Loan Bank borrowings (57,225) (238,947) Decrease in other short-term borrowings (11,790) (24,764) Decrease in federal funds purchased (30,000) (59,000) Excess tax benefits from stock-based compensation arrangements 84 710 Dividends paid (17,206) (17,344) Treasury shares purchased – net (26,673) (12,236) Net cash used in financing activities (178,312) (325,228) Net decrease in cash and cash equivalents (22,939) (10,207) Cash and cash equivalents at beginning of the period 96,605 110,608 Cash and cash equivalents at end of the period $73,666 $100,401 SUPPLEMENTAL DISCLOSURES: Interest paid on deposits and other borrowings $83,518 $77,355 Income taxes paid 9,355 7,850 Transfers of loans to other real estate owned 1,801 3,200 Transfers of held to maturity securities to available for sale securities 340,767 - See Notes to Consolidated Financial Statements. 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION—The accompanying unaudited interim financial statements of WesBanco, Inc. (“WesBanco”) have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements and should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31, 2006. WesBanco’s interim financial statements have been prepared following the significant accounting policies disclosed in Note 1 of the Notes to the Consolidated Financial Statements of its 2006 Annual Report on Form 10-K filed with the Securities and Exchange Commission.In the opinion of management, the accompanying interim financial information reflects all adjustments, including normal recurring adjustments, necessary to present fairly WesBanco’s financial position and results of operations for each of the interim periods presented.Results of operations for interim periods are not necessarily indicative of the results of operations that may be expected for a full year. In February2006, the FASB issued SFAS No.155, “Accounting for Certain Hybrid Financial Instruments.” Under current generally accepted accounting principles an entity that holds a financial instrument with an embedded derivative must bifurcate the financial instrument under certain specified circumstances, resulting in the host and the embedded derivative being accounted for separately. SFAS No.155 permits, but does not require, entities to account for certain financial instruments with an embedded derivative at fair value thereby eliminating the need to bifurcate the instrument into its host and the embedded derivative. This statement was effective for WesBanco as of January 1, 2007 and did not have a significant impact on WesBanco’s financial position or results of operations. In March 2006, the FASB issued SFAS No.156, “Accounting for Servicing of Financial Assets.” This statement amends SFAS No.140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities,” with respect to the accounting for separately recognized servicing assets and servicing liabilities. SFAS No.156 requires companies to recognize a servicing asset or servicing liability each time it undertakes an obligation to service a financial asset by entering into a servicing contract. The statement permits a company to choose either the amortized cost method or fair value measurement method for each class of separately recognized servicing assets. This statement was effective for WesBanco as of January 1, 2007 and did not have a significant impact on WesBanco’s financial position or results of operations, as WesBanco retained the amortized cost method as its method of accounting for servicing-related assets. In July 2006, the FASB issued Interpretation No.48 (“FIN 48”), Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No.109.” FIN 48 clarifies the application of SFAS No.109 to the accounting for income taxes by prescribing the minimum threshold a tax position must meet before being recognized in the financial statements. Under FIN 48, the financial statement effects of a tax position are initially recognized when it is more likely than not (likelihood of occurrence is greater than 50 percent), based on its technical merits, the position will be sustained upon examination. A tax position that meets the more likely than not recognition threshold is initially and subsequently measured as the largest amount of benefit, determined on a cumulative probability basis that is more likely than not to be realized upon settlement with the taxing authority. This interpretation was effective for WesBanco as of January 1, 2007, and after evaluating such interpretation, WesBanco concluded the adoption did not have a significant impact on WesBanco’s financial position or results of operations.For further information on the affect of the implementation of the FIN 48, see Note 9, “Income Taxes”. RECENT ACCOUNTING PRONOUNCEMENTS—In September, 2006, the FASB issued SFAS No.157, “Fair Value Measurements,” which defines, and provides guidance as to the measurement of, fair value. This statement creates a hierarchy of measurement and indicates that, when possible, fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. SFAS No.157 applies when assets or liabilities in the financial statements are to be measured at fair value, but does not require additional use of fair value beyond the requirements in other accounting principles. The statement is effective for fiscal years beginning after November15, 2007.Management is currently evaluating the impact of this statement on WesBanco’s financial position and results of operations. In February, 2007, the FASB issued SFAS No.159, “The Fair Value Option for Financial Assets and Financial Liabilities,” which permits companies to report certain financial assets and financial liabilities at fair value.SFAS 159 is effective for fiscal years beginning after November15, 2007.WesBanco can elect to apply the standard prospectively and measure certain financial instruments at fair value beginning January 1, 2008.WesBanco is currently evaluating the guidance contained in SFAS 159, and has yet to determine which assets or liabilities (if any) will be selected.At adoption, the difference between the carrying amount and the fair value of existing eligible assets and liabilities selected (if any) would be recognized via a cumulative adjustment to beginning retained earnings on January 1, 2008. NOTE 2.PENDING ACQUISITION OF OAK HILL FINANCIAL, INC. On July 19, 2007, WesBanco entered into a definitive Agreement and Plan of Merger (“Merger Agreement”) with Oak Hill Financial, Inc. (“Oak Hill”).Pursuant to the Merger Agreement, WesBanco agreed to acquire Oak Hill for consideration consisting of a combination of its common stock and cash valued at approximately $195 million, which includes direct merger costs.Under the terms of the Merger Agreement, WesBanco will exchange a combination of its common stock and cash for Oak Hill common stock.Oak Hill shareholders will be entitled to receive either 1.256 shares of WesBanco common stock or cash in the amount of $38.00 per share for each share of Oak Hill common stock held subject to an overall allocation of 90% stock and 10% cash in the exchange, and pro-ration procedures are in place to ensure the overall allocation is achieved.The merger will qualify as a tax-free exchange to WesBanco, and to the extent of common stock issued to Oak Hill’s shareholders would be tax-free to them as well.Oak Hill is a $1.3 billion diversified financial holding company with 36 branches and one loan production office located in sixteen counties distributed primarily in southern, central and western Ohio. 7 The acquisition remains subject to the approval of the Federal Reserve Board and the shareholders of WesBanco and Oak Hill.Special shareholder meetings for both companies to approve the merger and WesBanco’s issuance of stock are scheduled for November 16, 2007.Subject to these approvals, it is expected that the transaction will be completed on or about November 30, 2007. NOTE 3. EARNINGS PER SHARE Earnings per share are calculated as follows: For the Three Months Ended For the Nine Months Ended September 30 , September 30, (Unaudited, in thousands, except shares and per share amounts) 2007 2006 2007 2006 Numerator for both basic and diluted earnings per share: Net Income $9,763 $11,554 $34,005 $28,399 Denominator: Total average basic common shares outstanding 20,711,866 21,700,328 20,938,615 21,843,203 Effect of dilutive stock options 20,875 45,927 40,877 53,062 Total diluted average common shares outstanding 20,732,741 21,746,255 20,979,492 21,896,265 Earnings per share - basic $0.47 $0.53 $1.62 $1.30 Earnings per share - diluted $0.47 $0.53 $1.62 $1.30 NOTE 4. SECURITIES Effective March 31, 2007 all held-to-maturity securities were transferred to available-for-sale.The securities were transferred to increase the level of securities available to pledge as collateral to support municipal deposits and other deposits and borrowings that may require pledged collateral.The securities transferred were obligations of states and political subdivisions which have only limited use as pledged collateral due to regulatory and other restrictions.Some securities transferred had a cost basis in excess of fair value.Management has the intent and ability to hold the securities until recovery of their cost.Upon recovery, management may sell certain securities and purchase securities that can be better utilized as pledged collateral.The amortized cost of the transferred securities, at the date of transfer, was $334.9 million; and the pre-tax gain recognized in other comprehensive income relating to the transfer was $5.8 million.WesBanco does not intend to use the held-to-maturity security classification in the foreseeable future for purchased securities. The following table presents the fair value and amortized cost of available-for-sale and held-to-maturity securities: September 30, December 31, (Unaudited, in thousands) 2007 2006 Securities available-for-sale (at fair value): Other government agencies and corporations $89,805 $117,066 Mortgage-backed securities 298,902 254,703 Obligations of states and political subdivisions 340,467 17,586 Corporate equity securities 5,111 6,165 Total securities available-for-sale 734,285 395,520 Securities held-to-maturity (at amortized cost): Obligations of states and political subdivisions - 341,187 Total securities $734,285 $736,707 At September 30, 2007 and December 31, 2006, there were no holdings of any one issuer, other than the U.S. government and its agencies, in an amount greater than 10% of WesBanco’s shareholders’ equity. Securities with par values aggregating $294.4 million and $329.6 million and aggregate carrying values of $289.6 million and $329.7 million at September 30, 2007 and December 31, 2006, respectively, were pledged to secure public and trust funds. Proceeds from the sale of available-for-sale securities were $25 million and $26.2 million for the three and nine months ended September 30, 2007, respectively, compared to zero and $197.8 million for the same periods in 2006. For the nine months ended September 30, 2007, realized net gains on available-for-sale securities were $0.7 million and for the nine months ended September 30, 2006, realized net losses on available-for-sale securities were $7.8 million, which includes other-than-temporary impairment losses of $8.0 million recognized in the first quarter of 2006. 8 The following table provides information on unrealized losses on investment securities that have been in an unrealized loss position for less than twelve months and twelve months or more as of September 30, 2007 and December 31, 2006: September 30, 2007 Less than 12 months 12 months or more Total Fair Unrealized # of Fair Unrealized # of Fair Unrealized # of (Unaudited, dollars in thousands) Value Losses Securities Value Losses Securities Value Losses Securities Other government agencies and corporations $- $ - - $ 55,788 $ (354) 9 $55,788 $(354) 9 Mortgage-backed securities 56,157 (944) 8 141,707 (4,135) 71 197,864 (5,079) 79 Obligations of states and political subdivisions 1,703 (4) 4 72,268 (1,032) 164 73,971 (1,036) 168 Total temporarily impaired securities $57,860 $(948) 12 $ 269,763 $(5,521) 244 $327,623 $(6,469) 256 December 31, 2006 Less than 12 months 12 months or more Total Fair Unrealized # of Fair Unrealized # of Fair Unrealized # of (Unaudited, dollars in thousands) Value Losses Securities Value Losses Securities Value Losses Securities Other government agencies and corporations $- $ - - $ 102,066 $(1,108) 18 $102,066 $(1,108) 18 Mortgage-backed securities 80,305 (651) 10 162,053 (5,291) 69 242,358 (5,942) 79 Obligations of states and political subdivisions 4,478 (12) 8 67,772 (1,084) 166 72,250 (1,096) 174 Total temporarily impaired securities $84,783 $(663) 18 $331,891 $ (7,483) 253 $416,674 $ (8,146) 271 Unrealized losses in the table represent temporary fluctuations resulting from changes in market rates in relation to fixed yields in the available-for-sale portfolio, and are accounted for as an adjustment to other comprehensive income in shareholders’ equity.WesBanco may impact the magnitude of the fair value adjustment by managing both the volume and average maturities of securities that are classified as available-for-sale.If these securities are held to recovery or their respective maturity dates, no fair value gain or loss will be realized. WesBanco does not believe any of the securities presented above are impaired due to reasons of credit quality as none of them have had credit downgrades and all are paying principal and interest according to their contractual terms. The unrealized losses are primarily attributable to changes in broad interest rate indices.WesBanco has the ability and intent to hold the noted loss position securities for a period of time sufficient for a recovery of cost.Accordingly, WesBanco believes the unrealized losses in its available-for-sale securities portfolio at September 30, 2007 are temporary, and no other-than-temporary impairment losses have been recognized in the Consolidated Statements of Income for the nine months ended September 30, 2007. NOTE 5. LOANS AND THE ALLOWANCE FOR LOAN LOSSES Loans are presented in the Consolidated Balance Sheets net of $4.2 million of net deferred loan fees at September 30, 2007 and $4.5 million at December31, 2006. The following table presents the changes in the allowance for loan losses and loans classified as impaired: For the Nine Months Ended September 30, (Unaudited, in thousands) 2007 2006 Balance, at beginning of period $31,979 $30,957 Provision for loan losses 4,460 7,171 Charge-offs (6,250) (8,792) Recoveries 1,458 2,333 Balance, at end of period $31,647 $31,669 September 30, December 31, (Unaudited, in thousands) 2007 2006 Non-accrual loans $10,859 $16,154 Other impaired loans 5,901 2,992 Total impaired loans $16,760 $19,146 September 30, December 31, (Unaudited, in thousands) 2007 2006 Balance of impaired loans with no allocated allowance for loan losses $8,160 $10,629 Balance of impaired loans with an allocated allowance for loan losses 8,600 8,517 Total impaired loans $16,760 $19,146 Allowance for loan losses allocated to impaired loans $2,252 $1,274 At September 30, 2007 and December 31, 2006, WesBanco had no material commitments to lend additional funds to debtors whose loans were classified as impaired. 9 NOTE 6. FEDERAL HOME LOAN BANK BORROWINGS WesBanco is a member of the Federal Home Loan Bank (“FHLB”) of Pittsburgh. WesBanco’s FHLB borrowings are secured by a blanket lien on certain residential mortgage loans or securities with a market value in excess of the outstanding balances of the borrowings. At September 30, 2007 and December31, 2006 WesBanco had FHLB borrowings of $299.3 million and $358.9 million, respectively, with a weighted-average interest rate of 4.28% and 3.77%, respectively, certain of which are retained from a prior membership with the FHLB of Cincinnati from prior acquisitions. The terms of the security agreement with the FHLB include a specific assignment of collateral that requires the maintenance of qualifying first mortgage loans as pledged collateral with unpaid principal amounts in excess of the FHLB advances, when discounted at 83% of the unpaid principal balance. FHLB stock totaling $18.9 million at September 30, 2007 and $21.6 million at December 31, 2006 is also pledged as collateral on these advances. The remaining maximum borrowing capacity with the FHLB at September 30, 2007 and December31, 2006 was $1,066.3 million and $1,048.5 million, respectively. Certain FHLB advances contain call features, which allow the FHLB to call the outstanding balance or convert a fixed rate borrowing to a variable rate advance if the strike rate goes beyond a certain predetermined rate. The probability that these advances will be called depends primarily on the level of contractually-determined interest rates during the call period.Of the $299.3 million outstanding at September 30, 2007, $224.2 million in FHLB convertible advances are subject to call or conversion to a variable rate advance by the FHLB.Approximately $31.4 million of such advances are from the FHLB of Cincinnati.Due to the terms of the note agreements with such bank, these convertible advances are not subject to renewal or rollover at the variable rate since WesBanco is not a member of the Cincinnati FHLB, and instead WesBanco would be required to pay down such advances or refinance them with the Pittsburgh FHLB. The following table presents the aggregate annual maturities and weighted-average interest rates of FHLB borrowings at September 30, 2007 based on their contractual maturity dates and effective interest rates: Scheduled Weighted Year(unaudited, in thousands) Maturity Average Rate 2007 $31,440 3.41% 2008 17,899 3.71% 2009 78,626 4.22% 2010 99,006 4.67% 2011 5,266 3.56% 2012 and thereafter 67,032 4.81% Total $299,269 4.28% NOTE 7. OTHER SHORT-TERM BORROWINGS Other short-term borrowings are comprised of the following: September 30, December 31, (Unaudited, in thousands) 2007 2006 Federal funds purchased $20,000 $50,000 Securities sold under agreements to repurchase 117,366 142,591 Treasury tax and loan notes and other 404 1,933 Revolving line of credit 23,000 8,037 Total $160,770 $202,561 NOTE 8. PENSION PLAN The following table presents the net periodic pension cost for WesBanco’s Defined Benefit Pension Plan and the related components: For the Three Months Ended For the Nine Months Ended September 30, September 30, (Unaudited, in thousands) 2007 2006 2007 2006 Service cost – benefits earned during year $603 $584 $1,810 $1,754 Interest cost on projected benefit obligation 745 684 2,234 2,052 Expected return on plan assets (1,066) (928) (3,198) (2,786) Amortization of prior service cost (29) (35) (88) (107) Amortization of net loss 190 260 570 779 Net periodic pension cost $443 $565 $1,328 $1,692 In the third quarter, WesBanco changed the provisions of its defined benefit pension plan.Under the new provisions, employees hired, or rehired, on or after August 1, 2007 will not qualify for participation in the plan.This change does not affect employees hired prior to August 1, 2007. 10 There is no minimum contribution due for 2007, however as a result of the passage of the Pension Protection Act of 2006, WesBanco is evaluating its practice prior to 2006 of contributing the maximum tax deductible contribution and will not make a funding decision until December, 2007 or later. NOTE 9. INCOME TAXES The provision for income taxes for the third quarter of 2007 reflects an effective tax rate of 16.3%, including $0.4 million in favorable adjustments from recently filed tax returns.The provision for income taxes for the 2007 nine month period reflects an effective tax rate of 16.9%, as compared to 19.2% in 2006. In addition to the third quarter adjustments, this decrease was also due to a $1.6 million credit resulting from the second quarter 2007 correction of prior period amounts related to the accumulation of deferred taxes on a small portion of the state and political subdivision bond investment portfolio. The favorable adjustments in 2007 were partially offset by higher taxable income and a lower percentage of tax-exempt income to total income. On January 1, 2007, WesBanco adopted Financial Accounting Standards Board Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (“FIN 48”), which clarifies the accounting for uncertainty in income taxes recognized in a company’s financial statements in accordance with SFAS 109, “Accounting for Income Taxes." FIN 48 prescribes a recognition and measurement threshold for a tax position taken or expected to be taken in a tax return. FIN 48 also provides guidance on derecognition, classification, interest and penalties accounting in interim periods, disclosure, and transition. The adoption of FIN 48 at January 1, 2007 did not have a material impact on WesBanco's financial statements. At January 1, 2007 (date of adoption) and September 30, 2007, WesBanco had approximately $1.8 million and $1.9 million, respectively, of gross unrecognized tax benefits and interest. As of September 30, 2007, $1.1 million of these tax benefits would affect the effective tax rate if recognized, and the amount of accrued interest related to uncertain tax positions was $0.3 million.WesBanco accounts for interest and penalties related to uncertain tax positions as part of its provision for federal and state income taxes.WesBanco does not expect that the amounts of its current unrecognized tax benefits will change significantly within the next 12 months. The tax years 2004-2006 remain open to examination by the major taxing jurisdictions to which WesBanco is subject. NOTE 10. COMPREHENSIVE INCOME The components of other comprehensive income are as follows: For the Three Months Ended For the Nine Months Ended September 30, September 30, (Unaudited, in thousands) 2007 2006 2007 2006 Net Income $9,763 $11,554 $34,005 $28,399 Securities available-for-sale: Unrealized gains from transfer of securities from held-to-maturity to available for sale (2) - - 5,817 - Related income tax (expense) benefit (1) - - (2,298) - Net change in unrealized gains (losses) on securities available-for-sale 7,926 5,030 1,417 (1,188) Related income tax (expense) benefit (1) (3,131) (1,987) (560) 469 Net securities (gains) losses reclassified into earnings (22) (17) (739) 7,833 Related income tax expense (benefit) (1) 9 7 292 (3,094) Net effect on other comprehensive income for the period 4,782 3,033 3,929 4,020 Cash flow hedge derivatives: Net change in unrealized gains (losses) on derivatives (38) (62) 15 548 Related income tax (expense) benefit (1) 15 25 (6) (217) Net derivative (gains) losses reclassified into earnings - (3) - (10) Related income tax expense (benefit) (1) - 1 - 4 Net effect on other comprehensive income for the period (23) (39) 9 325 Defined benefit pension plan Amortization of prior service costs (30) - (88) - Related income tax expense (benefit) (1) 13 - 35 - Amortization of unrealized loss 184 - 546 - Related income tax expense (benefit) (1) (74) - (216) - Net effect on other comprehensive income for the period 93 - 277 - Total other comprehensive income 4,852 2,994 4,215 4,345 Comprehensive income $14,615 $14,548 $38,220 $32,744 (1) Related income tax expense (benefit) calculated using a combined Federal and State income tax rate of approximately 40%. (2) See Note 4 “Securities” for additional information on this transfer. 11 The activity in accumulated other comprehensive income for the nine months ended September 30, 2007 and 2006 is as follows: Net Unrealized Gains Unrealized (Losses) on Derivative Defined Gains (Losses) Instruments Used in Benefit on Securities Cash Flow Hedging (Unaudited, in thousands) Pension Plan Available-for-Sale Relationships Total Balance at January 1, 2006 $ - $(7,463) $(412) $(7,875) Period change, net of tax - 4,020 325 4,345 Balance at September 30, 2006 $ - $(3,443) $(87) $(3,530) Balance at January 1, 2007 $(5,686) $(3,118) $(59) $(8,863) Period change, net of tax 277 3,929 9 4,215 Balance at September 30, 2007 $(5,409) $ 811 $(50) $(4,648) NOTE 11. COMMITMENTS AND CONTINGENT LIABILITIES COMMITMENTS— WesBanco provides credit commitments in the normal course of business that are not reported on the balance sheet.This includes available balances on lines of credit and letters of credit and approved loans that have not been closed or funded as of the balance sheet date.These commitments involve, to varying degrees, elements of credit and interest rate risk in excess of the amounts recognized in the financial statements. WesBanco’s exposure to credit losses associated with commitments to extend credit is limited to the contractual amount of the commitment. WesBanco uses the same credit policies in making commitments and conditional obligations as for all other similar lending. Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee. Since many of the commitments are expected to expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements. The allowance for credit losses associated with loan commitments was $0.2 million and zero as of September 30, 2007 and December 31, 2006, respectively. Letters of credit are conditional commitments issued by banks to guarantee the performance of a customer to a third party. These guarantees are primarily issued to support public and private borrowing arrangements, including normal business activities, bond financing and similar transactions. Standby letters of credit are considered guarantees as defined in FASB Interpretation No. 45, Guarantor’s Accounting for Guarantees.The liability associated with standby letters of credit is recorded at its estimated fair value of $0.2 million as of September 30, 2007 and December 31, 2006 and is included in other liabilities on the Consolidated Balance Sheets. The following table presents total commitments and standby letters of credit outstanding: September 30, December 31, (Unaudited, in thousands) 2007 2006 Commitments to extend credit $571,817 $528,888 Standby letters of credit 52,521 44,168 CONTINGENT LIABILITIES—WesBanco and its subsidiaries are parties to various legal and administrative proceedings and claims. While any litigation contains an element of uncertainty, management believes that the outcome of such proceedings or claims pending or known to be threatened will not have a material adverse effect on WesBanco’s consolidated financial position. 12 NOTE 12. STOCK-BASED COMPENSATION WesBanco sponsors a Key Executive Incentive Bonus and Option Plan (the “Plan”) that includes three components, an Annual Bonus, a Long-Term Incentive Bonus and a Stock Option component. The three components allow for payments of cash, a mixture of cash and stock, or the granting of non-qualified stock options, depending upon the component of the plan in which the award is earned.Under the terms of the Plan, 0.3 million shares remain available for issuance.Stock options are granted by, and at the discretion of the Compensation Committee of the Board of Directors and may be either time or performance based. WesBanco issued 44,700 and 89,500 options year-to-date in 2007 and 2006, respectively.The issuances were in the second quarter of each year. The issuance in 2007 vests on December 31, 2007 and expire in seven years. These options do not have a performance target. The 2006 issuance vests based upon WesBanco achieving certain earnings per share (“EPS”) targets and expire in ten years.Stock compensation expense totaled $0.3 million and $0.2 for the nine months ended September 30, 2007 and 2006 and $0.1 million for the three months ended September 30, 2007 and 2006, respectively. The following table presents stock option activity for the nine months ended September 30, 2007: Average Remaining Aggregate Exercise Price Contractual Intrinsic (Unaudited, in thousands, except shares, per share amounts and term) Shares Per Share Term Value Outstanding at January 1, 2007 403,253 $24.75 Granted 44,700 30.75 Exercised (24,697) 22.67 Expired - - Forfeited (1,234) 29.54 Outstanding at September 30, 2007 422,022 $25.49 5.74 $600 Vested and exercisable at September 30, 2007 281,008 $23.25 4.73 $600 13 NOTE 13. BUSINESS SEGMENTS WesBanco operates two reportable segments: community banking and trust and investment services. WesBanco’s community banking segment offers services traditionally offered by full-service commercial banks, including commercial demand, individual demand and time deposit accounts, as well as commercial, mortgage and individual installment loans, securities brokerage and insurance sales.The trust and investment services segment offers trust services as well as various alternative investment products including mutual funds.The market value of assets of the trust and investment services segment was approximately $3.1 billion and $2.9 billion at September 30, 2007 and 2006, respectively.These assets are held by the Bank, in fiduciary or agency capacities, for their customers and therefore are not included as assets on WesBanco’s Consolidated Balance Sheets.Condensed financial information by business segment is presented below: Trust and Community Investment (Unaudited, in thousands) Banking Services Consolidated Income Statement Data For the Three Months Ended September 30, 2007 Interest income $57,460 $- $57,460 Interest expense 29,100 - 29,100 Net interest income 28,360 - 28,360 Provision for loan losses 1,448 - 1,448 Net interest income after provision for loan losses 26,912 - 26,912 Non-interest income 8,468 3,941 12,409 Non-interest expense 25,372 2,284 27,656 Income before provision for income taxes 10,008 1,657 11,665 Provision for income taxes 1,239 663 1,902 Net income $8,769 $994 $9,763 For the Three Months Ended September 30, 2006 Interest income $56,942 $ - $56,942 Interest expense 26,233 - 26,233 Net interest income 30,709 - 30,709 Provision for loan losses 2,268 - 2,268 Net interest income after provision for loan losses 28,441 - 28,441 Non-interest income 7,963 3,711 11,674 Non-interest expense 23,840 2,089 25,929 Income before provision for income taxes 12,564 1,622 14,186 Provision for income taxes 1,983 649 2,632 Net income $10,581 $973 $11,554 For the Nine Months Ended September 30, 2007 Interest income $172,465 $ - $172,465 Interest expense 84,926 - 84,926 Net interest income 87,539 - 87,539 Provision for loan losses 4,684 - 4,684 Net interest income after provision for loan losses 82,855 - 82,855 Non-interest income 26,933 12,164 39,097 Non-interest expense 74,124 6,889 81,013 Income before provision for income taxes 35,664 5,275 40,939 Provision for income taxes 4,824 2,110 6,934 Net income $30,840 $3,165 $34,005 For the Nine Months Ended September 30, 2006 Interest income $169,383 $ - $169,383 Interest expense 76,827 - 76,827 Net interest income 92,556 - 92,556 Provision for loan losses 7,171 - 7,171 Net interest income after provision for loan losses 85,385 - 85,385 Non-interest income 18,172 11,306 29,478 Non-interest expense 73,046 6,683 79,729 Income before provision for income taxes 30,511 4,623 35,134 Provision for income taxes 4,886 1,849 6,735 Net income $25,625 $2,774 $28,399 Total assets of the trust and investment services segment recognized in the Consolidated Balance Sheets were $6.7 million and $6.2 million at September 30, 2007 and 2006, respectively.All goodwill and other intangible assets, mortgage servicing rights and net deferred tax assets were allocated to the community banking segment. 14 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Management’s Discussion and Analysis represents an overview of the results of operations and financial condition of WesBanco. This discussion and analysis should be read in conjunction with the Consolidated Financial Statements and Notes thereto. PENDING ACQUISITION OF OAK HILL FINANCIAL, INC. On July 19, 2007, WesBanco entered into a definitive Agreement and Plan of Merger (“Merger Agreement”) with Oak Hill Financial, Inc. (“Oak Hill”).Pursuant to the Merger Agreement, WesBanco agreed to acquire Oak Hill for consideration consisting of a combination of its common stock and cash valued at approximately $195 million, which includes direct merger costs. The acquisition remains subject to the approval of the Federal Reserve Board and the shareholders of WesBanco and Oak Hill.Special shareholder meetings for both companies to approve the merger and WesBanco’s issuance of stock are scheduled for November 16, 2007.Subject to these approvals, it is expected that the transaction will be completed on or about November 30, 2007. FORWARD-LOOKING STATEMENTS Forward-looking statements in this report relating to WesBanco’s plans, strategies, objectives, expectations, intentions and adequacy of resources, are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The information contained in this report should be read in conjunction with WesBanco’s Form 10-K for the year ended December 31, 2006, as well as the Form 10-Q for the prior quarter ended June 30, 2007,filed with the Securities and Exchange Commission (“SEC”), which is available at the SEC’s website www.sec.gov or at WesBanco’s website, www.wesbanco.com.Investors are cautioned that forward-looking statements, which are not historical fact, involve risks and uncertainties, including those detailed in WesBanco’s most recent Annual Report on Form 10-K filed with the SEC under Part I, Item 1A. Risk Factors.Such statements are subject to important factors that could cause actual results to differ materially from those contemplated by such statements, including without limitation, the effects of changing regional and national economic conditions; changes in interest rates, spreads on earning assets and interest-bearing liabilities, and associated interest rate sensitivity; sources of liquidity available to WesBanco and its related subsidiary operations; potential future credit losses and the credit risk of commercial, real estate, and consumer loan customers and their borrowing activities; actions of the Federal Reserve Board, Federal Deposit Insurance Corporation, the SEC, the National Association of Securities Dealers and other regulatory bodies; potential legislative and federal and state regulatory actions and reform; adverse decisions of federal and state courts; fraud, scams and schemes of third parties; internet hacking; competitive conditions in the financial services industry; rapidly changing technology affecting financial services and/or other external developments materially impacting WesBanco’s operational and financial performance. WesBanco does not assume any duty to update forward-looking statements. APPLICATION OF CRITICAL ACCOUNTING POLICIES AND ESTIMATES WesBanco’s critical accounting policies involving the significant judgments and assumptions used in the preparation of the Consolidated Financial Statements as of September 30, 2007 have remained unchanged from the disclosures presented in WesBanco’s Annual Report on Form 10-K for the year ended December 31, 2006under the section“Management’s Discussion and Analysis of Financial Condition and Results of Operations.” OVERVIEW WesBanco is a multi-state bank holding company operating through 78 banking offices, one loan production office and 111 ATM machines in West Virginia, Ohio and Western Pennsylvania, offering retail banking, corporate banking, personal and corporate trust services, brokerage services, mortgage banking and insurance. WesBanco’s businesses are significantly impacted by economic factors such as population growth or decline, market interest rates, federal monetary policies, local and regional economic conditions and the competitive environment effect upon WesBanco’s business volumes.WesBanco’s deposit levels are affected by numerous factors including personal savings rates, personal income, and competitive rates on alternative investments, as well as competition from other financial institutions within the markets we serve and liquidity needs of WesBanco. Loan levels are also subject to various factors including construction demand, business financing needs, consumer spending and interest rates and loan terms offered by competing bank and non-bank lenders. RESULTS OF OPERATIONS EARNINGS SUMMARY For the nine months ended September 30, 2007, WesBanco’s diluted earnings per share were $1.62 versus last year’s $1.30, an increase of 24.6%, on net income of $34.0 million as compared to $28.4 million in the 2006 period.Return on average assets increased to 1.14% from 0.91% in 2006 and return on average equity increased to 11.12% from 9.11%. Net income for the quarter ended September 30, 2007 was $9.8 million, compared to $11.6 million for the third quarter of 2006, while diluted earnings per share for the quarter were $0.47 per share compared to $0.53 per share for 2006.Third quarter 2007 results reflected lower net interest income primarily due to a flat to inverted yield curve and a very competitive market for loans and deposits, which have compressed interest margins.This decrease was partially offset by a reduced loan loss provision resulting from lower year-to-date net charge-offs and lower levels of non-performing loans from year-end.Non-interest income grew in the quarter due to improved trust, securities, and insurance revenues, and increased deposit activity fees from revenue enhancement programs and marketing campaigns. 15 NET INTEREST INCOME TABLE 1. NET INTEREST INCOME For the Three Months Ended For the Nine Months Ended September 30, September 30, (unaudited, in thousands) 2007 2006 2007 2006 Net interest income $28,360 $30,709 $87,539 $92,556 Taxable equivalent adjustments to net interest income 1,892 2,097 5,852 6,599 Net interest income, fully taxable equivalent $30,252 $32,806 $93,391 $99,155 Net interest spread, non-taxable equivalent 2.71% 2.96% 2.79% 2.92% Benefit of net non-interest bearing liabilities 0.46% 0.37% 0.45% 0.35% Net interest margin 3.17% 3.33% 3.24% 3.27% Taxable equivalent adjustment 0.21% 0.23% 0.22% 0.23% Net interest margin, fully taxable equivalent 3.38% 3.56% 3.46% 3.50% Net interest income, which is WesBanco’s largest source of revenue, is the difference between interest income on earning assets, primarily loans and securities, and interest expense on liabilities (deposits and short and long-term borrowings).Net interest incomeis affected by the general level and changes in interest rates, the steepness of the yield curve, changes in the amount and composition of interest earning assets and interest bearing liabilities, as well as the frequency of repricing of those assets and liabilities.Net interest income for the third quarter and nine month periods of 2007 decreased 7.7% and 5.4% respectively compared to the same periods of 2006 as a result of higher short term interest rates and the flat or inverted yield curve environment over much of the last eighteen months, and a lower balance sheet size primarily as a result of the prior year’s intentional repositioning and reduction in the investment and fixed rate mortgage loan portfolios.The net interest margin decreased in the quarter and the year-to-date period due to higher funding costs, particularly for money market accounts and certificate of deposit accounts and short term borrowing repricing.Customers have generally opted for higher-rate money market and shorter-term, higher-costing certificates of deposit, resulting in higher funding costs overall.Funding cost increases have been somewhat mitigated by loan yield increases and a greater mix of average non-interest bearing deposit accounts. Interest income increased by 0.9% in the third quarter and 1.8% in the first nine months of 2007 as compared to the same periods in 2006.The increases in interest income were due to increases in the average yield on earning assets, which were somewhat offset by the decreases in total average earning assets.The increase in the average rate was primarily due to increases in the rate earned on loans and on securities through repricing of these assets in the higher interest rate environment and previous years sales of lower yielding securities.The reductions in average earning assets in the year-to-date period were primarily due to reductions in investments in securities and, to a lesser degree,reductions in loans, while in the third quarter the decrease was primarily due to reductions in loans.Throughout 2006 and the first nine months of 2007, WesBanco used cash flow from sales and maturities of securities, and in 2007 from reductions in the residential loan portfolio, to reduce higher cost interest bearing liabilities.The sale of approximately $200 million of taxable securities completed in the second quarter of 2006 was part of WesBanco’s restructuring of the balance sheet. Average loan balances decreased approximately $85 million in the first nine months of 2007 compared to the prior year due to the combined effects of planned reductions in residential real estate loans as well as decreases in commercial and commercial real estate loans attributable to reduced demand, accelerated repayment of certain loans, and planned exits of under-performing and less profitable types of loans throughout 2006. Interest expense increased 10.9% and 10.5% for the three and nine months ended September 30, 2007 compared to the same 2006 periods due to increases in the average rate paid on interest bearing liabilities, partially offset by reductions in the related average balances.As shown in Table 2, the average rate paid on interest bearing liabilities for the third quarter and year-to-date period of 2007 increased by 48 and 53 basis points respectively, primarily due to WesBanco continuing to increase rates on deposit products in order to remain competitive in a higher rate environment and a continued preference by customers away from lower cost deposit products to higher cost certificates of deposit and, beginning in the first quarter of 2007, money market accounts.In addition, wholesale borrowing rates increased as a result of repricing in a period of higher interest rates.These increases have impacted other borrowings, which are primarily short-term in nature, and FHLB borrowings, which repriced more extensively in the third quarter.Average interest bearing liabilities decreased by 3.4% in the third quarter and 5.6% in the year-to-date period due to WesBanco’s 2006 balance sheet restructuring, general efforts to reduce higher rate liabilities, the sale of the Ritchie County branches in March, 2006, decreases in savings deposits and, for the year to date period, money market deposits.Funds applied from the balance sheet restructuring and normal cash flows from maturing securities and paydowns on loans reduced the average balance for FHLB borrowings by 35.4% for the nine month period.Targeted marketing programs and management of WesBanco’s response to increases in interest rates in the marketplace have provided increases in average balances for interest bearing and non-interest bearing demand deposits and certificates of deposits of $48.9 million in the 2007 nine month period, as compared to 2006, partially offsetting the decreases in borrowings, money market accounts and savings deposits. 16 TABLE 2. AVERAGE BALANCE SHEETS AND NET INTEREST MARGIN ANALYSIS For the Three Months Ended September 30, For the Nine Months Ended September 30, 2007 2006 2007 2006 Average Average Average Average Average Average Average Average (unaudited, in thousands) Balance Rate Balance Rate Balance Rate Balance Rate ASSETS Due from banks - interest bearing $ 1,909 1.66% $ 2,198 1.99% $ 1,564 1.28% $2,249 2.02% Loans, net of unearned income (1) 2,810,376 6.86% 2,908,500 6.61% 2,835,752 6.85% 2,920,565 6.46% Securities: (2) Taxable 395,117 5.00% 371,065 4.61% 398,598 4.95% 451,712 4.33% Tax-exempt (3) 324,992 6.66% 357,080 6.71% 333,297 6.69% 376,239 6.68% Totalsecurities 720,109 5.73% 728,145 5.63% 731,895 5.74% 827,951 5.39% Federal funds sold 13,332 5.10% - 0.00% 18,093 5.24% 2,418 4.74% Other earning assets 21,357 5.60% 26,219 5.02% 21,653 5.61% 33,483 4.79% Total earning assets (3) 3,567,083 6.61% 3,665,062 6.40% 3,608,957 6.60% 3,786,666 6.21% Other assets 383,317 402,458 386,024 398,796 Total Assets $ 3,950,400 $ 4,067,520 $ 3,994,981 $ 4,185,462 LIABILITIES AND SHAREHOLDERS' EQUITY Interest bearing demand deposits $ 346,302 1.32% $341,695 1.20% $ 349,151 1.30% $ 338,345 1.00% Money market accounts 383,546 2.88% 363,256 2.20% 370,692 2.71% 392,488 2.15% Savings deposits 411,628 1.32% 459,463 1.36% 426,374 1.35% 463,567 1.25% Certificates of deposit 1,444,009 4.70% 1,416,605 4.02% 1,441,714 4.57% 1,409,089 3.81% Total interest bearing deposits 2,585,485 3.44% 2,581,019 2.92% 2,587,931 3.33% 2,603,489 2.74% Federal Home Loan Bank borrowings 281,235 4.30% 411,833 3.80% 319,294 4.06% 494,230 3.68% Other borrowings 172,202 5.10% 157,122 4.78% 171,458 5.03% 169,860 4.45% Junior subordinated debt owed to unconsolidated subsidiary trusts 87,638 6.46% 87,638 6.45% 87,638 6.49% 87,638 6.37% Total interest bearing liabilities 3,126,560 3.69% 3,237,612 3.21% 3,166,321 3.59% 3,355,217 3.06% Non-interest bearing demand deposits 378,768 374,798 382,658 377,219 Other liabilities 37,655 37,283 37,286 36,155 Shareholders' Equity 407,417 417,827 408,716 416,871 Total Liabilities and Shareholders’ Equity $ 3,950,400 $ 4,067,520 $ 3,994,981 $ 4,185,462 Taxable equivalent net yield on average earning assets(3) 3.38% 3.56% 3.46% 3.50% Net Interest Spread 2.92% 3.19% 3.01% 3.15% (1) Total loans are gross of the allowance for loan losses, net of unearned income and include loans held for sale. Non-accrual loans were included in the average volume for the entire period. Loan fees included in interest income on loans totaled $0.9 million and $2.7 million for the three and nine months ended September 30, 2007, respectively and $0.9 million and $1.8 million for the same periods in 2006. (2) Average yields on available-for-sale securities have been calculated based on amortized cost. (3) The yield on earning assets and the net interest margin are presented on a fully taxable-equivalent (FTE) and annualized basis. The FTE basis adjusts for the tax benefit of income on certain tax-exempt loans and investments using the federal statutory tax rate of 35% for each period presented. WesBanco believes this measure to be the preferred industry measurement of net interest income and provides relevant comparison between taxable and non-taxable amounts. 17 TABLE 3. RATE/VOLUME ANALYSIS OF CHANGES IN INTEREST INCOME AND INTEREST EXPENSE Three Months Ended September 30, 2007 Nine Months Ended September 30, 2007 Compared to 2006 Compared to 2006 Net Increase Net Increase (in thousands) Volume Rate (Decrease) Volume Rate (Decrease) Increase (decrease) in interest income: Due from banks - interest bearing $9 $12 $21 $17 $20 $37 Loans, net of unearned income (1,664) 1,770 106 (4,180) 8,154 3,974 Taxable securities 278 355 633 (1,837) 1,963 126 Tax-exempt securities (2) (533) (49) (582) (2,154) 20 (2,134) Federal funds sold 170 - 170 615 10 625 Other interest income (67) 34 (33) (474) 181 (293) Total interest income change (2) (1,807) 2,122 315 (8,013) 10,348 2,335 Increase (decrease) in interest expense: Interest bearing demand deposits 14 106 120 81 763 844 Money market accounts 118 653 771 (366) 1,568 1,202 Savings deposits (160) (46) (206) (361) 332 (29) Certificates of deposit 282 2,475 2,757 950 8,187 9,137 Federal Home Loan Bank borrowings (1,367) 468 (899) (5,198) 1,266 (3,932) Other borrowings 189 131 320 54 746 800 Junior subordinated debt owed to unconsolidated subsidiary trusts - 4 4 - 77 77 Total interest expense change (924) 3,791 2,867 (4,840) 12,939 8,099 Net interest income decrease (2) $(883) $(1,669) $(2,552) $(3,173) $(2,591) $(5,764) (1) Changes to rate/volume are allocated to both rate and volume on a proportionate dollar basis. (2) The yield on earning assets and the net interest margin are presented on a fully taxable-equivalent (FTE) and annualized basis. The FTE basis adjusts for the tax benefit of income on certain tax-exempt loans and investments using the federal statutory tax rate of 35% for each period presented. WesBanco believes this measure to be the preferred industry measurement of net interest income and provides relevant comparison between taxable and non-taxable amounts. PROVISION FOR CREDIT LOSSES The provision for credit losses is determined by management as the amount required to maintain the related allowances at a level considered appropriate to absorb probable but unconfirmed losses in the loan portfolio and on commitments to extend credit.The provision for credit losses was $1.4 million and $4.7 million for the third quarter and nine month periods of 2007 as compared to $2.3 million and $7.2 million for the same periods of 2006.The decrease in provision expense is attributable to an overall decline in total loans, lower net charge-offs, a reduction in average non-performing loans and the inclusion of an additional provision in 2006 for a single commercial loan that was ultimately charged off last year.The decrease in provision expense for 2007 would have been greater, however, management has increased its estimates of probable losses associated with the impact of general economic conditions and related factors.For additional information, see the “Allowance for Loan Losses” section of “Loans and Credit Risk” included in this MD&A. NON-INTEREST INCOME TABLE 4. NON-INTEREST INCOME For the Three Months For the Nine Months Ended September 30, Ended September 30, (dollars in thousands) 2007 2006 $ Change % Change 2007 2006 $ Change % Change Trust fees $3,941 $3,711 $230 6.2% $12,164 $11,306 $858 7.6% Service charges on deposits 4,683 4,437 246 5.5% 12,997 12,413 584 4.7% Bank-owned life insurance 778 756 22 2.9% 3,198 2,217 981 44.2% Net securities gains (losses) 22 17 5 29.4% 739 (7,833) 8,572 (109.4%) Net gains on sales of loans 506 449 57 12.7% 1,221 890 331 37.2% Other income Service fees on ATM's and debit cards 1,281 1,284 (3) (0.2%) 3,597 3,881 (284) (7.3%) Net securities services revenue 549 356 193 54.2% 1,698 944 754 79.9% Net insurance services revenue 484 308 176 57.1% 1,109 900 209 23.2% Gain on sale of branch offices - 980 2,784 (1,804) (64.8%) Gains on early extinguishment of debt - 17 (17) (100.0%) 895 1,064 (169) (15.9%) Other 165 339 (174) (51.3%) 499 912 (413) (45.3%) Total other income 2,479 2,304 175 7.6% 8,778 10,485 (1,707) (16.3%) Total non-interest income $12,409 $11,674 $735 6.3% $39,097 $29,478 $9,619 32.6% 18 Non-interest income is a significant source of revenue and an important part of WesBanco’s results of operations. WesBanco offers its customers a wide range of retail, commercial, investment and electronic banking services, which are viewed as a vital component of WesBanco’s strategy of retaining and attracting customers, as well as providing additional fee income to WesBanco.Non-interest income increased $0.7 million or 6.3% in the third quarter, primarily due to increases in trust fee income, service charges on deposits and improved insurance and securities brokerage revenues.For the nine months ended September 30, 2007, WesBanco’s non-interest income increased $9.6 million or 32.6%, largely due to a number of 2006 transactions.The 2006 period included $8.0 million in other-than-temporary impairment losses, included in net security losses, recognized in connection with a planned sale of securities, and a $2.8 million gain on the sale of the Ritchie County banking offices included in other income.Other income in the corresponding 2007 period included a gain on sale of a former branch facility of $1.0 million.Non-interest income comprised 30.9% of total net revenues for 2007 nine month period compared to 24.2% for the 2006 period with net revenue being the total of net interest income and non-interest income. Trust fees increased 6.2% in the third quarter and 7.6% in the 2007 nine month period as compared to the corresponding periods of 2006 due to an increase in the market value of assets under management as well as new business and increased investment management fee schedules.The market value of assets under management at September 30, 2007 was $3.1 billion as compared to $2.9 billion at September 30, 2006.A higher trust fee schedule was implemented in the middle of the third quarter. Service charges on deposits increased 5.5% in the third quarter and 4.7% in the first nine months of 2007 as compared to the corresponding periods of 2006 due primarily to continued non-interest bearing checking account growth and implementation of certain revenue enhancement strategies. Gains on early extinguishment of debt of $0.9 million and $1.0 million recorded in the second quarter of 2007 and 2006 respectively, resulted from the FHLB of Cincinnati exercising call options on certain advances that were assumed by WesBanco as a result of two acquisitions in 2004 and 2005. During the 2007 nine month period, WesBanco sold $92.7 million in mortgage loans to the secondary market compared to $53.0 million in the same period in 2006, resulting in an increase in related net gains of $0.3 million.In addition, WesBanco recognized a $0.9 million gain from a bank-owned life insurance claim during the second quarter of 2007. Other income for the quarter and for the year-to-date period of 2007 reflects increases in insurance and securities brokerage revenues (combined, up $0.4 million for the quarter and $1.0 million for the nine months), declines in ATM fees resulting from the loss of one large off-premises hosted location, and, for the year-to-date period, decreases in gains from sales of branch facilities. NON-INTEREST EXPENSE TABLE 5. NON-INTEREST EXPENSE For the Three Months For the Nine Months Ended September 30, Ended September 30, (dollars in thousands) 2007 2006 $ Change % Change 2007 2006 $ Change % Change Salaries and wages $ 10,607 $ 10,142 $465 4.6% $ 30,975 $ 29,974 $1,001 3.3% Employee benefits 3,524 3,387 137 4.0% 10,849 10,286 563 5.5% Net occupancy 2,002 1,688 314 18.6% 5,871 5,567 304 5.5% Equipment 1,872 1,961 (89) (4.5%) 5,658 5,984 (326) (5.4%) Marketing 1,331 943 388 41.1% 3,367 3,853 (486) (12.6%) Amortization of intangible assets 589 628 (39) (6.2%) 1,781 1,894 (113) (6.0%) Restructuring expenses - 540 (540) (100.0%) Other operating expenses Miscellaneous taxes 1,620 1,368 252 18.4% 4,607 4,461 146 3.3% Professional fees 1,482 1,268 214 16.9% 5,061 3,914 1,147 29.3% Postage 777 891 (114) (12.8%) 2,361 2,464 (103) (4.2%) Communications 525 576 (51) (8.9%) 1,556 2,256 (700) (31.0%) Other 3,327 3,077 250 8.1% 8,927 8,536 391 4.6% Total other operating expenses 7,731 7,180 551 7.7% 22,512 21,631 881 4.1% Total non-interest expense $ 27,656 $ 25,929 $1,727 6.7% $ 81,013 $ 79,729 $1,284 1.6% Non-interest expense increased $1.7 million or 6.7% during the third quarter and $1.3 million or 1.6% in the first nine months of 2007 as compared to the 2006 periods.The increases were primarily due to normal increases in employee salaries and wages and related benefit costs as well as increases in net occupancy, professional fees and, for the third quarter, marketing expense.The third quarter also included a $0.4 million charge related to a litigation settlement. Salaries and wages increased $0.5 million or 4.6% for the quarter and $1.0 million or 3.3% for the 2007 nine month period as compared to the same periods in 2006, primarily due to normal increases in employee compensation, higher incentive pay accruals and lower deferred expenses under SFAS 91 due to lower mortgage and home equity loan volumes.The number of full-time equivalent (“FTE”) employees was 1,177 at September 30, 2007 as compared to 1,191 at September 30, 2006. 19 Employee benefit costs increased $0.1 million or 4.0% for the quarter and $0.6 million or 5.5% for the year-to-date period of 2007 as compared to the same periods in 2006, primarily due to increases in health insurance costs, stock compensation and sales commission expenses somewhat offset by lower pension and long-term disability insurance expenses. In the first quarter of 2006, the Company incurred restructuring expenses of $0.5 million which represented severance payments and lease termination costs incurred in connection with the restructuring of WesBanco’s mortgage business unit and the combination of its Cincinnati and Charleston mortgage loan offices.No restructuring expenses were incurred during 2007. Marketing expenses increased $0.4 million or 41.1% for the quarter and were down $0.5 million or 12.6% for the first nine months of 2007 as compared to the same periods in 2006.The variances in marketing expenses were due to the timing of costs associated with marketing campaigns conducted during each of the respective periods and lower customer incentives. Other operating expenses increased $0.6 million or 7.7% for the quarter and were up $0.9 million or 4.1% for the year-to-date period of 2007 as compared to the same periods in 2006.In addition to the litigation settlement in the third quarter, the year-to-date increase is primarily a result of an increase in professional fees associated with WesBanco’s initiative to enhance its revenue performance and control operating expenses, partially offset by a decrease in communications expenses through the implementation in 2006 of a new internet-based network.Expenses associated with WesBanco’s ATM network also decreased due to lower activity. INCOME TAXES The provision for income taxes for the third quarter of 2007 reflects an effective tax rate of 16.3%, including $0.4 million in favorable adjustments from recently filed tax returns.The provision for income taxes for the 2007 nine month period reflects an effective tax rate of 16.9%, as compared to 19.2% in 2006. In addition to the third quarter adjustments, this decrease was also due to a $1.6 million credit resulting from the second quarter 2007 correction of prior period amounts related to the accumulation of deferred taxes on a small portion of the state and political subdivision bond investment portfolio. The favorable adjustments in 2007 were partially offset by higher taxable income and a lower percentage of tax-exempt income to total income. FINANCIAL CONDITION TABLE 6. COMPOSITION OF SECURITIES September 30, December 31, (dollars in thousands) 2007 2006 $ Change % Change Securities available-for-sale (at fair value): Other government agencies and corporations $89,805 $117,066 $(27,261) (23.3%) Mortgage-backed securities 298,902 254,703 44,199 17.4% Obligations of states and political subdivisions 340,467 17,586 322,881 1836.0% Corporate equity securities 5,111 6,165 (1,054) (17.1%) Total securities available-for-sale 734,285 395,520 338,765 85.7% Securities held-to-maturity (at amortized cost): Obligations of states and political subdivisions - 341,187 (341,187) (100.0%) Total securities $734,285 $736,707 $(2,422) (0.3%) Available-for-sale securities: Weighted average yield at the respective period end 5.57% 4.70% As a % of total securities 100.0% 53.7% Weighted average life (in years) 3.9 3.4 Held-to-maturity securities: Weighted average yield at the respective period end - 6.79% As a % of total securities - 46.3% Weighted average life (in years) - 4.1 Total investment securities, which are a source of liquidity for WesBanco as well as a contributor to interest income, decreased by 0.3% from December 31, 2006 to September 30, 2007 largely due to a reduction in the securities portfolio to fund certain wholesale financing activities.The decrease was partially offset by the recognition of a $5.8 million pretax other comprehensive adjustment on the transfer of securities from held-to-maturity to available-for-sale during the first quarter of 2007.WesBanco does not have investments in mortgage backed securities that are collateralized by sub-prime mortgages. Effective March 31, 2007, all held-to-maturity securities were transferred to available-for-sale.The securities were transferred to increase the level of securities available to pledge as collateral to support municipal deposits and other deposits and borrowings that may require pledged collateral.The securities transferred were obligations of states and political subdivisions which have only limited use as pledged collateral due to various state and municipal laws and other restrictions.Some securities transferred had a cost basis in excess of fair value. Management has the intent and ability to hold the securities until recovery of their cost.Upon recovery, management may sell securities and purchase securities that can be better utilized as pledged collateral.The amortized cost of the transferred securities, at the date of transfer, was $334.9 million; and the net after tax gain relating to the transfer of $3.5 million was recognized in other comprehensive income. 20 LOANS AND CREDIT RISK The loan portfolio is WesBanco’s single largest balance sheet asset classification and the largest source of interest income. The risk that borrowers will be unable or unwilling to repay their obligations and default on loans is inherent in all lending activities.In addition to the inherent risk of a change in a borrower’s repayment capacity, economic conditions and other factors beyond WesBanco’s control can adversely impact credit risk.WesBanco’s primary goal in managing credit risk is to minimize the impact of default by an individual borrower or group of borrowers.Credit risk is managed through the initial underwriting process as well as through ongoing monitoring and administration of the loan portfolio that varies by category.WesBanco’s credit policies establish standard underwriting guidelines for each type of loan and require an appropriate evaluation of the credit characteristics of each borrower.This evaluation includes the borrower’s repayment capacity; the adequacy of collateral, if any, to secure the loan; and other factors unique to each loan that may increase or mitigate its risk. WesBanco’s loan portfolio consists of the five major categories set forth in Table 7.WesBanco makes loans for business and consumer purposes.Business purpose loans consist of construction, commercial and commercial real estate loans, while consumer purpose loans consist of residential real estate loans, home equity and other consumer loans. Each category entails certain distinct elements of risk that impact the manner in which those loans are underwritten, monitored, and administered.WesBanco does not have any material direct exposure to sub-prime residential real estate loans. TABLE 7. COMPOSITION OF LOANS September 30, 2007 December 31, 2006 (unaudited, in thousands) Amount % of Loans Amount % of Loans Loans: Commercial $386,035 13.8% $409,347 14.1% Commercial real estate 1,154,923 41.3% 1,165,823 40.0% Residential real estate 814,047 29.1% 896,533 30.8% Home equity 156,470 5.6% 161,602 5.6% Consumer 281,125 10.0% 274,908 9.4% Total portfolio loans 2,792,600 99.8% 2,908,213 99.9% Loans held for sale 4,849 0.2% 3,170 0.1% Total Loans $2,797,449 100.0% $2,911,383 100.0% (1) Loans are presented gross of the allowance for loan losses, and net of unearned income on consumer loans and unamortized net deferred loan fees. Total loans decreased 3.9% from December 31, 2006 to September 30, 2007.Commercial and commercial real estate loans were impacted by reduced demand in a challenging economic and competitive environment, lower than normal or anticipated usage of certain commercial lines of credit, and accelerated payoffs of commercial real estate loans including the repayment of a $17 million construction loan early in 2007.The decline in residential real estate loans primarily reflects planned decreases consistent with WesBanco’s strategy of selling most new residential mortgages to the secondary market and to a lesser extent the impact of the overall slump in the housing market on mortgage lending activity.Approximately 76% of new residential real estate loans were sold to the secondary market in the first nine months of 2007 compared to 38% for the same period in 2006.Home equity lines of credit decreased as a result of lower demand for this product while other consumer loans increased as a result of additional opportunities to provide financing through a network of recreational vehicle dealers.During 2007, WesBanco has also focused significant attention on maintaining credit quality and improving the overall profitability of the loan portfolio through disciplined underwriting and pricing for all categories of loans. NON-PERFORMING ASSETS, IMPAIRED LOANS AND LOANS PAST DUE 90 DAYS OR MORE Non-performing assets consist of non-accrual and renegotiated loans, other real estate acquired through or in lieu of foreclosure, bank premises held for sale, and repossessed collateral acquired to satisfy defaulted consumer loans.Other impaired loans include certain loans that are internally classified as substandard or doubtful. Loans are placed on non-accrual status when they become past due 90 days or more unless they are both well secured and in the process of collection.Except for certain consumer and residential real estate loans, when a loan is placed on non-accrual, interest income is generally recognized on the cash basis, unless recovery of principal is reasonably assured. Loans are categorized as renegotiated when WesBanco, for economic or legal reasons related to a borrower’s financial difficulties, grants a concession to the borrower that it would not otherwise consider.Concessions that may be granted include a reduction of the interest rate, the amount of accrued interest, or the principal amount of the loan, as well as an extension of the maturity date or the amortization schedule.Loans may be removed from renegotiated status after they have performed according to the renegotiated terms for a period of time.WesBanco has no loans categorized as renegotiated. Other real estate and repossessed assets consist primarily of real estate acquired through or in lieu of foreclosure and repossessed automobiles or other personal property. 21 TABLE 8. NON-PERFORMING ASSETS September 30, December 31, (unaudited, in thousands) 2007 2006 Non-accrual: Commercial $3,100 $4,122 Commercial real estate 7,756 11,910 Residential real estate 2 102 Home equity - - Consumer 1 20 Loans held for sale - - Total non-performing loans 10,859 16,154 Other real estate owned and repossessed assets 3,483 4,052 Total non-performing assets $14,342 $20,206 Non-performing loans, which consist of non-accrual and renegotiated loans, decreased $5.3 million between December 31, 2006 and September 30, 2007.During 2007, non-accrual loans approximating $5.5 million as of December 31, 2006 were paid off, $2.0 million were returned to accrual status due to improvement in their repayment capacity, $1.4 million were transferred to other real estate through foreclosure, and only $0.8 million were charged off.Conversely, approximately $4.6 million of loans migrated to non-accrual during 2007.There were no loans categorized as renegotiated at December 31, 2006 and September 30 , 2007. Other real estate and repossessed assets decreased $0.6 million as sales of this group of assets outpaced additions during the first nine months of 2007.Approximately $1.9 million was added to other real estate during the period, including transfers from non-accrual loans identified above and approximately $1.8 million of properties were sold and $0.3 million was written down due to decreases in their market value subsequent to foreclosure.Approximately $2.8 million of repossessed assets were added, but $3.2 million of such assets were sold during the period. Other impaired loans consists of loans that are internally risk graded as substandard or doubtful when they are not fully secured by collateral or the observable market price for a loan is less than its outstanding balance.Other impaired loans continue to accrue interest, have not been renegotiated, and may not be delinquent or have a record of delinquent payments.Other impaired loans increased $2.9 million to $5.9 million from December 31, 2006 to September 30, 2007 primarily due to two floor plan lines of credit becoming impaired in the second quarter of 2007. TABLE 9. LOANS ACCRUING INTEREST PAST DUE 90 DAYS OR MORE September 30, December 31, (unaudited, in thousands) 2007 2006 Commercial $393 $693 Commercial real estate 2,602 2,697 Residential real estate 3,165 1,951 Home equity 960 579 Consumer 424 568 Total portfolio loans past due 90 days or more 7,544 6,488 Loans held for sale - - Total loans past due 90 days or more $7,544 $6,488 Loans past due 90 days or more and still accruing interest increased from December 31, 2006 to September 30, 2007 as rising interest rates and economic conditions in certain markets have contributed to higher delinquency for residential real estate and home equity loans.However, this increase in delinquency is not attributable to sub-prime lending as WesBanco does not have any material direct exposure to sub-prime residential real estate loans.Nevertheless, prime residential real estate and home equity loans have not been immune to the problems that have plagued sub-prime portfolios. ALLOWANCES FOR LOAN AND LOAN COMMITMENT LOSSES The allowance for loan losses at September 30, 2007 decreased $0.3 million from December 31, 2006 primarily due to a decline in loan balances and non-performing loans.However, the allowance for loan losses as a percentage of total loans increased to 1.13% at September 30, 2007 from 1.10% at December 31, and 1.08% at September 30, 2006 due to economic conditions and other correlated factors that indicate a higher level of probable but unconfirmed loss in certain categories of loans, as well as due to reductions in the size of the overall loan portfolio. Net charge-offs declined $1.7 million for nine months ended September 30, 2007 compared to the same period last year.Net loan charge-offs to average loans were 0.19% for the nine months ended September 30, 2007 compared to 0.30% for same period last year.Net charge-offs for 2006 were somewhat inflated by a $2.6 million loss on a commercial loan.Excluding that loss, net charge-offs of commercial and commercial real estate loans increased $0.9 million in 2007 as a result of the current economic environment and its impact on smaller businesses.Net charge-offs of residential real estate and home equity loans remain relatively low despite the impact of the current housing slump and an increase in foreclosures in the western Ohio markets, while net charge-offs of consumer loans increased only minimally. 22 The allowance for commercial and commercial real estate loans did not change significantly as lower loan totals and a decrease in non-performing loans has been offset by slightly higher net charge-offs and an increasing number of loans that are beginning to exhibit higher risk characteristics due to the economic environment.The allowance for residential real estate, home equity and consumer loans have increased to reflect current conditions that affect those categories of loans.Although net charge-offs remain low, an increase in loans past due 90 days or more, the effect of rising interest rates on adjustable rate mortgages, increasing numbers of residential foreclosures, and the adverse impact of the overall housing slump on collateral values all indicate higher probable losses on residential real estate and home equity loans.These factors are also expected to ultimately lead to an increase in losses on other types of consumer loans. TABLE 10. ALLOWANCE FOR LOAN LOSSES For the Nine Months Ended September 30, September 30, (dollars in thousands) 2007 2006 Beginning balance of allowance for loan losses $31,979 $30,957 Provision for loan losses 4,460 7,171 Charge-offs: Commercial 856 3,671 Commercial real estate 1,298 1,042 Residential real estate 181 264 Home equity 283 128 Consumer 2,797 2,915 Total loan charge-offs 5,415 8,020 Deposit account overdrafts 835 772 Total loan and deposit account overdraft charge-offs 6,250 8,792 Recoveries: Commercial 125 989 Commercial real estate 246 53 Residential real estate 31 39 Home equity 1 - Consumer 874 1,138 Total loan recoveries 1,277 2,219 Deposit account overdrafts 181 114 Total loan and deposit account overdraft recoveries 1,458 2,333 Net loan and deposit account overdraft charge-offs 4,792 6,459 Ending balance of allowance for loan losses $31,647 $31,669 Net charge-offs as a percentage of average total loans: Commercial 0.25% 0.87% Commercial real estate 0.12% 0.11% Residential real estate 0.02% 0.03% Home equity 0.24% 0.10% Consumer 0.94% 0.87% Total loan charge-offs 0.19% 0.30% Allowance for loan losses as a percentage of total loans 1.13% 1.08% Allowance for loan losses to total non-performing loans 2.91x 3.06x Allowance for loan losses to total non-performing loans and loans past due 90 days or more 1.72x 1.44x 23 TABLE 11. ALLOCATION OF THE ALLOWANCE FOR LOAN LOSSES September 30, Percent of December 31, Percent of (unaudited, in thousands) 2007 Total 2006 Total Commercial $11,149 35.2% $11,728 36.7% Commercial real estate 13,418 42.3% 13,915 43.5% Residential real estate 1,633 5.2% 1,258 3.9% Home equity 571 1.9% 400 1.3% Consumer 3,908 12.3% 3,773 11.8% Deposit account overdrafts 968 3.1% 904 2.8% Total allowance for loan losses $31,647 100.0% $31,978 100.0% Components of the allowance for loan losses: General reserves pursuant to SFAS No. 5 $29,395 $30,704 Specific reserves pursuant to SFAS No. 114 2,252 1,274 Total allowance for loan losses $31,647 $31,978 Although the allowance for loan losses is allocated as described in Table 11, the total is available to absorb actual losses in any category of the loan portfolio along with deposit account overdraft losses.Management believes the allowance for loan losses is appropriate to absorb probable credit losses associated with the loan portfolio and deposit overdrafts at September 30, 2007.In the event that management’s estimation of probable losses does not materialize, future adjustments may be necessary to reflect differences between original estimates of loss in previous periods and actual observed losses in subsequent periods. In addition to the allowance for loan losses, an allowance for credit losses associated with loan commitments, which is reported in other liabilities, was established in the second quarter of 2007. The allowance for credit losses associated with loan commitments is determined using methodology similar to that used to determine the allowance for loan losses, but also considers the probability that such commitments will be drawn by borrowers. The allowance for credit losses associated with loan commitments was $0.2 million and zero as of September 30, 2007 and December 31, 2006, respectively. DEPOSITS TABLE 12. DEPOSITS September 30, December 31, (unaudited, in thousands) 2007 2006 $ Change % Change Non-interest bearing demand $382,487 $401,909 $(19,422) (4.8%) Interest bearing demand 355,940 356,088 (148) (0.0%) Money market 384,308 354,082 30,226 8.5% Savings deposits 403,411 441,226 (37,815) (8.6%) Certificates of deposit 1,433,906 1,442,242 (8,336) (0.6%) Total deposits $2,960,052 $2,995,547 $(35,495) (1.2%) Deposits, which represent WesBanco’s primary source of funds, are offered in various account forms at various rates through WesBanco’s 78 branches in West Virginia, Ohio and Western Pennsylvania.Total deposits decreased by 1.2% or $35.5 million between December 31, 2006 and September 30, 2007. As a result of the current interest rate environment, customers are favoring shorter-term higher yielding CD’s and money market accounts, while new checking account campaigns have improved the number of demand deposit accounts and average non-interest bearing demand deposits year-to-date.WesBanco continues to focus on management strategies to control deposit costs in the current competitive rate environment, which has resulted in more limited deposit growth. Money market deposits increased 8.5% in the first nine months of 2007 due to the introduction in the fourth quarter of 2006 of a new higher rate money market product structured to improve WesBanco’s competitive position for customers focused on higher short term rates.The increase in money market deposits was offset by decreases in non-interest bearing and interest bearing demand deposits, savings deposits and certificates of deposit from year-end. Certificates of deposit totaling approximately $1.2 billion, which comprise approximately 83.5% of total outstanding certificates of deposit, are scheduled to mature within the next year.WesBanco may experience an overall higher cost associated with certificates of deposits as they mature and may need to continue to increase its rates on certain categories of certificates of deposit in order to remain competitive.However, it is anticipated that in a lower interest rate environment, a lower cost of deposits should result as a significant portion of the portfolio may re-price at lower rates, should competition react similarly.Certain certificates of deposit rates and money market rates were lowered near the end of the quarter as short-term rates began to drop.WesBanco will continue to focus on balancing short-term profitability with deposit growth, while attempting to improve its overall mix of transaction accounts to total deposits.Special promotions are offered on certain certificates of deposit maturities and savings products based on competition, liquidity needs and wholesale borrowing costs. 24 BORROWINGS TABLE 13. BORROWINGS September 30, December 31, (in thousands) 2007 2006 $ Change % Change Federal Home Loan Bank borrowings $299,269 $358,907 $(59,638) (16.6%) Other short-term borrowings 160,770 202,561 (41,791) (20.6%) Junior subordinated debt owed to unconsolidated subsidiary trusts 87,638 87,638 - - Total borrowings $547,677 $649,106 $(101,429) (15.6%) Borrowings are a significant source of funding for WesBanco, however, in the flatter yield curve environment, borrowings may be more expensive than other available funding sources and recently have re-priced at higher than preexisting rates.During the nine months ended September 30, 2007, WesBanco continued to reduce borrowings utilizing proceeds from paydowns on the investment and loan portfolios.With a more normally shaped yield curve anticipated for the fourth quarter, management does not expect to use security and loan pay-downs to reduce borrowings, and instead may reinvest in the securities portfolio. Other short-term borrowings, which consist of federal funds purchased, securities sold under agreements to repurchase, treasury tax and loan notes and a revolving line of credit, at September 30, 2007 were $160.8 million compared to $202.6 million at December31, 2006. The decrease was primarily due to the reduction in federal funds purchased and repurchase agreements, offset in part by an increase in the revolving line of credit.Certain wholesale repurchase agreements include structuring elements such as embedded floors and caps, and fixed non-callable rate periods. The revolving line of credit is a senior obligation of the parent company that provides for borrowings with interest accruing at the one month LIBOR plus 90 basis points. It is currently being utilized for general corporate purposes, including WesBanco’s share repurchase plan.On June 22, 2007, WesBanco entered into an agreement to amend the revolving line of credit facility which increased the maximum aggregate borrowings to $48.0 million and extended the scheduled maturity date to May 31, 2009.It had an outstanding balance of $23.0 million at September 30, 2007 and $8.0 million at December 31, 2006 and the Company was in compliance with all loan covenants.WesBanco intends to initially fund the cash portion of the Oak Hill transaction with the remaining balance available on this line. CAPITAL RESOURCES Shareholders' equity was $411.3 million or $19.94 per share at September 30, 2007 compared to $416.9 million or $19.45 per share at December 31, 2006. Total equity was increased by current nine month earnings of $34.0 million, which was offset by the payment of dividends of $17.2 million and the repurchase of shares totaling $27.2 million. As of September 30, 2007, WesBanco had purchased 629,998 shares to complete a repurchase plan approved by the Board of Directors in January 2006 and 263,400 shares were repurchased under a new one million share repurchase plan approved byWesBanco’s Board of Directors in March 2007, leaving 736,600 shares remaining to be purchased under the plan. In February 2007, WesBanco’s Board of Directors authorized the increase of its dividend from $0.265 per share to $0.275 per share, a 3.8% increase. This dividend increase represented the twenty-second consecutive year of dividend increases for WesBanco.The ratio of tangible assets to tangible equity of 6.93% at September 30, 2007 was relatively unchanged as compared to 6.95% at December 31, 2006. WesBanco is subject to risk-based capital guidelines that measure capital relative to risk-weighted assets and off-balance sheet instruments. WesBanco and the Bank maintain Tier 1, Total Capital and Leverage ratios well above minimum regulatory levels. There are various legal limitations under federal and state laws that limit the payment of dividends from the Bank to the parent company. The following table summarizes various capital and risk-based amounts and ratios for WesBanco and the Bank, which have generally increased as a percentage of total assets over the last nine months due to the decrease in total assets: Minimum Well September 30, 2007 December 31, 2006 (Unaudited, dollars in thousands) Value (1) Capitalized Amount Ratio Amount Ratio WesBanco, Inc. Tier 1 Leverage 4.00%(3) N/A $357,588 9.38% $365,591 9.27% Tier 1 Capital to Risk-Weighted Assets 4.00% 6.00% 357,588 12.10% 365,591 12.35% Total Capital to Risk-Weighted Assets 8.00% 10.00% 389,619 13.18% 397,741 13.44% WesBanco Bank, Inc. Tier 1 Leverage 4.00% 5.00% 367,962 9.68% 363,647 9.24% Tier 1 Capital to Risk-Weighted Assets 4.00% 6.00% 367,962 12.52% 363,647 12.35% Total Capital to Risk-Weighted Assets 8.00% 10.00% 399,993 13.61% 395,796 13.44% (1) Minimum requirements to remain adequately capitalized. (2)
